PER CURIAM.
We have for our consideration an appeal from county court where a question of great public importance was certified, and we accepted jurisdiction pursuant to Florida Rule of Appellate Procedure 9.160(e)(2). The Hernando County Court, pursuant to rule 9.030(b)(4), certified the following question to this Court as involving a matter of great public importance:
WHEN A DEFENDANT HAS BEEN FOUND GUILTY OF, OR ENTERED A NO CONTEST PLEA TO A CHARGE OF CONTRACTING WITHOUT A LICENSE (489.127(1)(F) FLA. STAT.), IS THE MEASURE OF RESTITUTION DUE TO THE VICTIM DISGORGEMENT OF ALL MONIES PAID TO THE DEFENDANT BY THE VICTIM WITHOUT REGARD TO ANY VALUE THE GOODS OR SERVICES SO PROVIDED MAY HAVE?
Upon further consideration of the parties' briefs, we decline to accept this appeal and do not answer the certified question. Accordingly, we transfer this appeal to the Fifth Judicial Circuit of Florida, appellate division, pursuant to rule 9.160(f)(2).
EVANDER, C.J., WALLIS and HARRIS, JJ., concur.